935 F.2d 1287Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayland Willard TALLEY, Plaintiff-Appellant,v.Warden WHALEN, and all staff that are responsible for thesafe and human treatment of inmates:  Richmond Hall Staff,Kitchen Staff, Escorting Officers to and from destinationswithin said institutions, Medical Staff, etc. of PetersburgFederal Correction Institution, Petersburg, VA, Defendants-Appellees.
No. 91-6546.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 14, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-90-509-AM)
Wayland Willard Talley, appellant pro se.
Robert Charles Erickson, Jr., Office of the United States Attorney, Alexandria, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Wayland Willard Talley appeals from the district court's order dismissing his federal suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Talley v. Whalen, CA-90-509-AM (E.D.Va. Jan. 30, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.